DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al. (USPN 7,399,971; “Hofman”) in view of Belotserkovsky et al. (USPN 5,795,394; “Belotserkovsky”).

Regarding claim 1, Hofman discloses in at least figure 1 a measurement apparatus (10) (col. 2, lines 48-53), comprising a beta gauge (30) for generating a first sensor response signal (col. 2, lines 54-61) from a composite sheet (12) comprising a sheet material including a coating thereon containing a high-z material (col. 3, lines 58-63), a second sensor (40) for providing a second sensor response signal (col. 2, lines 61-66) from the composite sheet (12), and a computing device (50) coupled to receive the first sensor response signal and the second sensor response signal including a processor having an associated memory for implementing an algorithm (col. 2, line 66 through col. 3, line 20) that uses the first sensor response signal and the second sensor response signal to simultaneously compute two or more weight measures comprising (i) a weight per unit area of the high-z material, (ii) a weight per unit area of the sheet material, and (iii) a total weight per unit area of the composite sheet (col. 4, lines 18-20 and col. 4, line 64 through col. 5, line 7).
Hofman’s second sensor is specifically for measuring the weight of the high-Z material which in combination with the beta gauge yields the claimed weight measures.
Hofman’s second sensor is an x-ray sensor rather than an infrared sensor.
In the same field of endeavor, Belotserkovsky teaches in figure 1 a measurement apparatus comprising an infrared sensor (32) for generating a sensor response signal from a composite sheet (12) including a coating thereon containing a high-Z material for 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute Belotserkovsky’s infrared sensor for Hofman’s x-ray sensor to avoid interference from water, latex, clay or other paper fillers for particular paper-based applications (col. 4, lines 1-5).

Regarding claim 2, Hofman discloses the sheet material includes particles comprising the high-z material embedded in the sheet material (col. 7, lines 29-40).

Regarding claim 4, Hofman discloses the beta gauge (30) and the second sensor (40) are within a same scanner head configured for scanning over the composite sheet (12) (col. 2, lines 54-66).
  
Regarding claim 5, Hofman discloses the beta gauge (30) comprises a Kr- 85, Sr-90, or a Pm-147 source col. 2, lines 54-66).
  
Regarding claim 6, Hofman discloses wherein the weight measures include the (i) weight per unit area of the high-z material (col. 4, lines 18-20), the (ii) weight per unit area of the sheet material (col. 7, lines 29-40), and the (iii) total weight per unit area of the composite sheet (12) (col. 4, line 64 through col. 5, line 7).  

Regarding claim 7, Hofman discloses in at least figures 1 a method, comprising determining a first sensor response signal (col. 2, lines 54-61) using a beta gauge (30) from a composite sheet (12) comprising a sheet material including a coating thereon comprising a high-z material (col. 3, lines 58-63), determining a second sensor response signal from the composite sheet (12) using a second sensor (col. 2, lines 61-66), and simultaneously computing from the first sensor response signal and the second sensor response signal two or more weight measures selected from (i) a weight per unit area of the high-z material, (ii) a weight per unit area of the sheet material, and (iii) a total weight per unit area of the composite sheet (12) (col. 4, lines 18-20 and col. 4, line 64 through col. 5, line 7). 
Hofman’s second sensor is specifically for measuring the weight of the high-Z material which in combination with the beta gauge yields the claimed weight measures.
Hofman’s second sensor is an x-ray sensor rather than an infrared sensor.
In the same field of endeavor, Belotserkovsky teaches in figure 1 a measurement apparatus comprising an infrared sensor (32) for generating a sensor response signal from a composite sheet (12) including a coating thereon containing a high-Z material for determining the weight per unit area of the high-Z coating material (col. 6, line 59 through col. 7, line 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute Belotserkovsky’s infrared sensor for Hofman’s x-ray sensor to avoid interference from water, latex, clay or other paper fillers for particular paper-based applications (col. 4, lines 1-5).

Regarding claim 8, Hofman discloses the simultaneously computing comprises utilizing a calibration obtained by multidimensional least-squares fitting (col. 5, lines 8-25).
  
Regarding claim 11, Hofman discloses the sheet material comprises a polymer col. 3, lines 58-63).  

Regarding claim 16, Hofman discloses the weight measures include the (i) weight per unit area of the high-z material (col. 4, lines 18-20), the (ii) weight per unit area of the sheet material (col. 7, lines 29-40), and the (iii) total weight per unit area of the composite sheet (12) (col. 4, lines 18-20 and col. 4, line 64 through col. 5, line 7).  

Regarding claim 17, Hofman discloses in at least figures 1 a measurement apparatus (10), comprising a beta gauge (30) for generating a first sensor response signal (col. 2, lines 54-61) from a composite sheet (12) comprising a sheet material including a coating thereon containing a high-z material (col. 3, lines 58-63), a second sensor (40) for providing at least one response signal (col. 2, lines 61-66) from the composite sheet (12), and a computing device (50) coupled to receive the first sensor response signal and the second response signal including a processor having an associated memory for implementing an algorithm (col. 2, line 66 through col. 3, line 20) that uses the first sensor response signal and the second response signal to simultaneously compute two or more weight measures comprising (i) a weight per unit area of the high-z material, (ii) a weight per unit area of the sheet material, and (iii) a 
Hofman’s second sensor is specifically for measuring the weight of the high-Z material which in combination with the beta gauge yields the claimed weight measures.
Hofman’s second sensor is an x-ray sensor rather than an infrared sensor.
In the same field of endeavor, Belotserkovsky teaches in figure 1 a measurement apparatus comprising an infrared detector (32) for generating a sensor response signal from a composite sheet (12) including a coating thereon containing a high-Z material for determining the weight per unit area of the high-Z coating material (col. 6, line 59 through col. 7, line 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute Belotserkovsky’s infrared sensor for Hofman’s x-ray sensor to avoid interference from water, latex, clay or other paper fillers for particular paper-based applications (col. 4, lines 1-5).

Regarding claim 18, Hofman discloses the weight measures include the (i) weight per unit area of the high-z material (col. 4, lines 18-20), the (ii) weight per unit area of the sheet material (col. 7, lines 29-40), and the (iii) total weight per unit area of the composite sheet (12) (col. 4, lines 18-20 and col. 4, line 64 through col. 5, line 7).  



Regarding claim 19, Hofman discloses the sheet material includes particles comprising the high-z material embedded therein (col. 7, lines 29-40).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman in view of Belotserkovsky and Hansen (US 2002/0168043).

Regarding claim 9, Hofman as modified by Belotserkovsky discloses all the limitations of claim 8 on which this claim depends.
Hofman does not specifically disclose the multidimensional least-squares fitting comprises partial least-squares regression (PLS).  
In the same field of endeavor, Hansen teaches a method of determining properties of a composite medium using a dual-radiation source setup (¶ [0053]) utilizing a calibration obtained by partial least squares regression (¶¶ [0013], [0062]-[0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hansen’s partial least squares regression model for calibration in Hofman’s method for the purpose of obtaining as small or a prediction error as possible for sheets of variable thicknesses (¶¶ [0073]-[0073].
Furthermore, it has been ruled that use of a known technique to improve similar devices and/or methods in the same way is within the purview of one having ordinary skill in the art and is a rationale in support of a conclusion of obviousness.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See also MPEP §2143 (C).

Regarding claim 10, Hofman as modified by Belotserkovsky discloses all the limitations of claim 7 on which this claim depends.
Hofman does not explicitly disclose the simultaneously computing comprises utilizing a calibration obtained by principal component analysis (PCA) or a shallow neural network.  
In the same field of endeavor, Hansen teaches a method of determining properties of a composite medium using a dual-radiation source setup (¶ [0053]) wherein the simultaneously computing comprises utilizing a calibration obtained by principal component analysis (PCA) or a shallow neural network (¶¶ [0013], [0062]-[0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hansen’s calibration in Hofman’s method for the purpose of obtaining as small or a prediction error as possible for sheets of variable thicknesses (¶¶ [0073]-[0073].
Furthermore, it has been ruled that use of a known technique to improve similar devices and/or methods in the same way is within the purview of one having ordinary skill in the art and is a rationale in support of a conclusion of obviousness.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).  See also MPEP §2143 (C).
Allowable Subject Matter
Claims 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863